NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


LOUELLA T. CALDWELL,                          )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-4387
                                              )
LINDA TRUMBLE,                                )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 15, 2019.

Appeal from the Circuit Court for Polk
County; Steven L. Selph, Judge.

Bard D. Rockenbach and Adam Richardson
of Burlington & Rockenbach, P.A., West
Palm Beach; and Dean Burnetti of Dean
Burnetti Law, Lakeland, for Appellant.

Ezequiel Lugo of Banker Lopez Gassler
P.A., Tampa; and DeeAnn J. McLemore
and Charles W. Hall of Banker Lopez
Gassler P.A., St. Petersburg, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, MORRIS, and BLACK, JJ., Concur.